UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	February 29, 2016 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/29/16 (Unaudited) CORPORATE BONDS AND NOTES (88.0%) (a) Principal amount Value Advertising and marketing services (0.3%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 $115,000 $118,163 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 945,000 973,350 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 595,000 623,263 Automotive (0.7%) Dana Holding Corp. sr. unsec. notes 6s, 2023 315,000 300,825 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 1,500,000 1,417,500 General Motors Co. sr. unsec. notes 5.2s, 2045 280,000 241,876 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 160,000 166,400 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 365,000 377,775 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 1,569,000 953,168 Banking (2.7%) Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 800,000 812,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 635,000 647,700 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 760,000 830,300 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 685,000 611,363 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 1,155,000 1,299,375 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 925,000 2,097,597 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $450,000 420,750 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,534,000 1,468,805 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 575,000 524,688 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 3,240,000 3,774,600 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 1,030,000 929,472 Royal Bank of Scotland Group PLC jr. unsec. sub. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 293,250 Basic materials (10.1%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 1,530,000 1,453,500 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 615,000 645,750 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 710,000 571,550 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 480,000 377,520 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,130,000 1,192,150 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 720,000 801,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 1,335,000 1,301,625 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 1,560,000 1,453,920 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 415,000 439,900 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,199,388 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 825,000 744,645 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 430,000 425,700 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 300,000 270,000 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 1,050,000 916,125 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 515,000 373,375 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 765,000 552,713 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,530,000 1,399,950 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,100,000 1,674,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 600,000 552,000 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 725,000 358,875 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 776,000 401,580 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,006,000 523,120 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 1,805,000 1,931,350 HD Supply, Inc. company guaranty sr. unsec. notes 11 1/2s, 2020 1,240,000 1,370,200 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 505,000 531,513 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 935,000 979,413 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 2,055,000 1,166,213 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 820,000 772,850 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 1,070,000 979,050 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 1,175,000 1,008,291 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 1,525,000 1,174,250 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 1,540,000 1,593,900 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,285,000 1,182,200 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 855,000 717,131 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 1,085,000 1,033,463 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,493,000 2,312,258 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 770,000 662,200 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,615,000 1,542,325 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 785,000 733,975 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 865,000 899,600 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 720,000 744,300 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 355,000 375,413 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 925,000 1,001,313 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 1,870,000 1,870,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 665,000 623,438 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 285,000 277,875 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 2,017,000 1,530,399 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 890,000 767,625 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 330,000 341,550 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,060,000 1,081,200 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 2,150,000 2,002,188 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,483,000 2,588,528 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 105,000 109,200 Broadcasting (3.2%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 1,535,000 1,346,963 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,255,000 2,187,350 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 935,000 261,800 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 620,000 637,050 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 1,695,000 1,781,869 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 725,000 511,125 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 265,000 266,656 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,515,000 1,571,813 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 1,440,000 1,436,400 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 470,000 493,500 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2020 240,000 250,800 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 925,000 980,500 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 1,030,000 1,055,750 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 410,000 383,350 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,060,000 1,060,000 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 1,060,000 1,037,475 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,260,000 1,266,300 Building materials (0.8%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 780,000 807,300 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 1,590,000 1,641,675 Standard Industries, Inc./NJ 144A sr. unsec. notes 6s, 2025 250,000 254,063 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 3/8s, 2024 980,000 995,317 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 150,000 153,000 Cable television (5.2%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 2,550,000 2,460,750 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 200,000 182,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 441,800 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 539,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 1,410,000 1,406,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 750,000 787,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,105,000 1,113,288 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 1,645,000 1,675,844 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 1,085,000 1,087,854 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 2,370,000 2,174,475 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 225,000 206,438 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 940,000 803,700 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 300,000 304,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 660,000 593,043 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 620,000 669,600 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 720,000 774,900 Numericable Sfr SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 275,000 295,045 Numericable-SFR SAS 144A company guaranty sr. notes 6s, 2022 (France) $2,260,000 2,234,575 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) 1,920,000 1,848,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 255,000 265,200 Unitymedia GmbH 144A company guaranty sr. notes 6 1/8s, 2025 (Germany) 1,420,000 1,455,642 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,393,000 1,424,343 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 540,000 562,950 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 666,000 687,645 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 2,955,000 2,696,438 Capital goods (8.4%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 3,338,000 3,271,240 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 455,000 484,575 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,190,000 1,130,500 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 534,000 523,320 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,130,000 1,138,432 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 1,325,000 1,205,750 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 995,000 995,000 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 465,000 483,600 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 1,455,000 1,160,363 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,755,000 1,882,238 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 780,000 832,650 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 736,000 728,640 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 3,115,000 2,347,931 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 785,000 826,213 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,735,000 1,652,588 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 2,158,000 2,907,696 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 265,000 276,263 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 2,100,000 2,318,400 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,380,000 1,162,650 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,410,000 1,381,800 MTW Foodservice Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2024 1,320,000 1,390,950 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 1,925,000 1,742,125 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 1,027,000 1,014,163 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 1,570,000 1,581,775 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 562,000 578,860 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 260,000 260,988 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 385,000 378,263 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) (PIK) 400,000 424,000 Schaeffler Holding Finance BV 144A company guaranty sr. sub. notes 6 7/8s, 2018 (Netherlands) (PIK) 1,375,000 1,411,094 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 842,000 871,470 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 2,330,000 2,201,850 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 1,305,000 1,340,888 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 550,000 536,250 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 1,525,000 1,456,375 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 855,000 843,244 Commercial and consumer services (0.3%) Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 265,000 269,638 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 1,220,000 1,229,150 Consumer (0.5%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,030,000 607,700 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 805,000 848,269 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 90,000 96,750 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 110,000 115,913 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 670,000 708,525 Consumer finance (2.2%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,990,000 1,850,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 550,000 518,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,910,000 1,683,188 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 880,000 754,600 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 680,000 643,450 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,115,000 1,045,313 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 393,000 379,245 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 1,060,000 927,500 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,140,000 1,011,750 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 380,000 331,075 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 305,000 266,875 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,223,000 1,180,195 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 1,235,000 879,938 Consumer staples (5.4%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 1,900,000 1,980,750 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 575,000 584,344 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 1,799,000 1,848,473 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 420,000 414,750 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 665,000 621,775 BlueLine Rental Finance Corp. 144A notes 7s, 2019 1,250,000 915,625 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 1,380,000 1,176,450 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 3,555,000 2,932,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 489,388 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,430,000 1,608,750 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 1,760,000 1,768,800 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 (R) 380,000 382,850 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 1,100,000 1,160,500 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,815,000 1,034,550 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,275,000 1,109,250 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 480,000 464,400 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 315,000 305,550 Landry's, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 1,815,000 1,901,213 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 670,000 651,575 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 240,000 247,200 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 1,385,000 1,371,150 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 1,765,000 1,769,413 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 1,585,000 1,691,988 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,380,000 472,650 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 675,000 722,250 Energy (5.6%) Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 895,000 762,988 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 595,000 508,725 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 1,344,000 1,162,560 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 1,745,000 1,142,975 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 255,000 166,388 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 785,000 427,825 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 180,000 102,600 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 605,000 78,650 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 234,000 30,420 California Resources Corp. 144A company guaranty notes 8s, 2022 2,244,000 561,000 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,291,500 458,483 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 1,707,000 665,730 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 555,000 514,763 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 947,000 877,751 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 490,000 151,900 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 110,000 80,300 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 645,000 545,025 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 3,669,000 403,590 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 715,000 395,038 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 1,195,000 1,200,354 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 430,000 391,300 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 1,615,000 209,950 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,580,000 1,015,150 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,435,000 28,700 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 895,000 38,038 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 537,000 22,823 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 1,304,000 145,070 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 1,515,000 1,408,950 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 987,360 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 805,000 696,325 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 460,000 262,200 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 730,000 427,050 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 1,657,000 969,345 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 810,000 447,525 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 795,000 449,175 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,445,000 1,376,363 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 900,000 828,558 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 165,000 152,213 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 690,000 727,743 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) (NON) 2,795,000 6,988 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) (NON) 1,590,000 306,234 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 780,000 674,700 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 850,000 816,000 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 910,000 18,200 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,085,000 206,150 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 540,000 243,000 SM Energy Co. sr. unsec. sub. notes 5s, 2024 850,000 337,875 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 112,000 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 420,000 186,253 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $455,000 36,400 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 680,000 102,000 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 1,670,000 793,250 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 2,365,000 1,105,638 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 335,000 288,100 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 3/4s, 2031 968,000 726,000 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 610,000 536,993 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 1,260,000 1,026,900 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 855,000 489,488 Entertainment (2.0%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 895,000 926,325 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 685,000 708,119 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 430,000 442,900 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 835,000 848,569 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 40,000 41,900 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 950,000 950,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 1,315,000 1,331,043 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 640,000 644,000 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 980,000 965,300 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 1,035,000 1,019,475 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 180,000 182,025 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,225,000 2,274,729 Financial (2.7%) Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 2,905,000 3,199,131 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 895,000 868,150 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 975,000 965,250 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,145,000 1,182,213 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 845,000 848,169 CIT Group, Inc. 144A sr. unsec. notes 5 1/2s, 2019 468,000 484,380 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 1,645,000 658,000 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 1,030,000 957,900 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 625,000 590,625 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 1,450,000 902,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 1,280,000 1,190,400 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,195,000 1,042,638 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 1,170,000 959,400 Gaming and lottery (2.7%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 915,000 940,163 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 1,360,000 1,356,600 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,015,000 1,472,529 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,120,000 1,153,600 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 2,255,000 2,194,386 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 753,000 771,825 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,890,000 2,832,200 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 3,305,000 2,594,425 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 470,000 253,800 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 295,000 286,888 Health care (8.8%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 1,675,000 1,716,875 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 860,000 852,690 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,335,000 1,161,450 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 1,125,000 1,133,438 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 1,145,000 1,215,131 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 355,000 370,975 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 580,000 582,900 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 1,205,000 1,033,288 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 1,645,000 1,431,150 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 1,078,000 1,106,298 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 2,195,000 1,580,400 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 1,812,000 1,730,460 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 1,874,000 1,892,740 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 950,000 950,000 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 925,000 920,375 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 460,000 464,600 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 1,625,000 1,588,438 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 2,110,000 2,331,550 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 410,000 462,275 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 400,000 407,500 Horizon Pharma Financing, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 460,000 404,800 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,130,000 1,152,600 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 1,025,000 912,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 1,645,000 1,513,400 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 910,000 937,300 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 1,165,000 1,098,013 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 460,000 476,675 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 790,000 799,875 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 1,095,000 1,119,332 Service Corp. International/US sr. unsec. notes 7s, 2017 205,000 216,275 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 1,940,000 2,027,300 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 1,835,000 1,951,981 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 745,000 700,300 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 515,000 511,781 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 215,000 227,900 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 340,000 343,400 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 2,115,000 2,246,130 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 1,325,000 1,305,125 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 280,000 256,900 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 1,225,000 1,028,234 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 1,370,000 1,155,938 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 135,000 115,509 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 640,000 532,800 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 1,305,000 1,181,025 Homebuilding (3.1%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 710,000 730,413 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,555,000 1,415,050 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,150,000 960,250 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 1,420,000 1,498,100 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 585,000 612,788 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 2,030,000 1,997,013 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 1,290,000 1,326,275 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 480,000 474,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 715,000 718,575 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,507,000 1,303,555 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,380,000 1,566,300 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 1,600,000 1,618,000 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 430,000 436,988 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 355,000 330,150 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 710,000 631,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 140,000 128,800 Insurance (1.6%) American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 1,265,000 1,578,088 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 725,000 703,250 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 765,000 762,131 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 710,000 149,100 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 (PIK) 315,000 262,238 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 1,995,000 1,785,525 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 875,000 957,031 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,265,000 1,163,800 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 1,020,000 918,000 Investment banking/Brokerage (0.5%) E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 580,000 602,846 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 596,000 581,100 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 1,165,000 1,211,600 Lodging/Tourism (0.5%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 235,000 239,700 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 320,000 362,400 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,975,000 1,836,750 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 1,440,000 1,497,600 Real estate (0.6%) CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 155,000 155,503 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 (R) 525,000 538,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 (R) 645,000 661,125 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,750,000 1,662,500 Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 180,000 159,525 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 1,275,000 1,276,594 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 1,875,000 1,893,750 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 330,000 340,725 Retail (2.5%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,491,000 1,118,250 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 985,000 359,525 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 510,000 542,513 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 360,000 378,000 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,070,000 1,083,375 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 240,000 219,600 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,295,000 841,750 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,835,000 1,445,063 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 111,750 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 620,000 664,950 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,027,050 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 (PIK) 2,185,000 1,316,463 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 1,455,000 1,025,630 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 1,770,000 1,770,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,070,000 1,037,900 Technology (3.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 630,000 643,388 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,690,000 430,950 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,135,000 1,928,025 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 960,000 950,400 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 1,620,000 1,620,000 First Data Corp. 144A notes 5 3/4s, 2024 1,275,000 1,282,969 First Data Corp. 144A sr. notes 5 3/8s, 2023 1,135,000 1,180,400 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 397,000 399,978 Infor US, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2022 2,820,000 2,446,350 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 (R) 1,620,000 1,721,250 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 485,000 514,100 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,525,000 1,400,941 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 535,000 457,425 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,430,000 1,365,650 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 515,000 508,563 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 412,000 149,350 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 1,785,000 1,860,863 Telecommunications (4.9%) Altice Financing SA 144A company guaranty sr. notes 7 7/8s, 2019 (Luxembourg) 690,000 718,319 Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 605,000 595,925 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 655,000 589,828 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 1,965,000 2,080,444 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 (R) 500,000 523,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,560,000 1,216,800 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 2,185,000 1,857,250 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 580,000 403,100 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 190,000 57,000 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 440,000 134,200 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 565,000 583,363 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 1,155,000 1,206,975 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,331,000 1,367,603 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 495,000 507,375 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,424,263 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 2,870,000 2,080,750 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 370,000 289,525 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,535,000 1,593,484 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 3,150,000 2,331,000 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 2,955,000 2,223,638 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 2,355,000 2,107,725 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 960,000 883,200 Telephone (2.1%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 1,450,000 1,522,500 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 1,300,000 1,313,000 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,167,000 1,225,350 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 435,000 448,050 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 100,000 103,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 695,000 743,650 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,195,000 2,260,850 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 1,960,000 1,581,475 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 1,935,000 1,402,875 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 1,510,000 1,298,600 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 1,990,000 1,776,075 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,580,000 2,438,100 Utilities and power (4.8%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 520,000 570,700 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 2,935,000 2,641,500 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 660,000 585,750 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 1,112,000 1,153,700 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 2,500,000 2,250,000 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 605,000 618,613 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 370,000 377,400 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 1,185,000 939,156 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 176,000 178,200 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 160,000 133,600 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 1,335,000 1,237,378 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 1,100,000 910,250 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 765,000 815,628 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 404,647 426,903 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 992,000 907,680 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 430,000 116,100 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 105,000 28,350 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 3,051,000 884,790 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 740,000 407,000 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 1,715,000 943,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 247,000 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 740,000 447,700 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 3,010,000 2,840,688 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 760,000 668,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 835,000 694,243 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,240,000 1,089,655 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 932,400 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 1,515,000 1,287,750 Total corporate bonds and notes (cost $512,988,452) SENIOR LOANS (5.2%) (a) (c) Principal amount Value Basic materials (0.1%) Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 $353,522 $341,443 Capital goods (0.1%) Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 660,000 657,525 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 990,000 799,116 Consumer cyclicals (3.7%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 1,516,535 1,390,473 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 3,398,849 2,959,123 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 691,525 567,051 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,988,017 1,560,593 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 939,748 883,363 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 760,000 634,600 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,388,301 947,515 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 1,534,000 992,115 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,298,392 868,763 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 798,219 784,915 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 1,032,413 1,015,205 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 1,446,375 1,232,131 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 204,999 171,533 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 940,000 919,320 ROC Finance, LLC bank term loan FRN 5s, 2019 1,432,387 1,286,760 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 805,000 732,148 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 460,000 428,375 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 922,955 860,655 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 875,224 865,378 Consumer staples (0.4%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 1,400,063 1,316,934 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 990,000 732,600 Energy (—%) Vantage Drilling International bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 594,750 98,134 Financials (0.1%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 259,374 256,132 Health care (0.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 518,438 500,292 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 890,000 850,506 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 315,915 299,961 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 1,439,615 854,171 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 3,273,299 936,982 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 33,594 9,616 Total senior loans (cost $33,257,255) CONVERTIBLE BONDS AND NOTES (0.4%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $728,000 $717,080 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 449,000 674,061 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 399,000 161,096 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 572,000 500,143 Total convertible bonds and notes (cost $2,085,236) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 1.875%, October 31, 2022 (i) $11,000 $11,329 Total U.S. treasury obligations (cost $11,329) SHORT-TERM INVESTMENTS (5.5%) (a) Shares Value Putnam Short Term Investment Fund 0.41% (AFF) 28,002,844 $28,002,844 Total short-term investments (cost $28,002,844) TOTAL INVESTMENTS Total investments (cost $576,345,116) (b) FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $5,028,806) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 3/16/16 $300,473 $294,132 $(6,341) Barclays Bank PLC Canadian Dollar Sell 4/20/16 477,185 464,384 (12,801) Credit Suisse International British Pound Buy 3/16/16 491,343 532,405 (41,062) State Street Bank and Trust Co. Canadian Dollar Sell 4/20/16 1,291,564 1,256,833 (34,731) UBS AG British Pound Sell 3/16/16 2,289,547 2,481,052 191,505 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $510,696,268. (b) The aggregate identified cost on a tax basis is $576,482,312, resulting in gross unrealized appreciation and depreciation of $8,071,300 and $78,436,313, respectively, or net unrealized depreciation of $70,365,013. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $21,290,706 $31,332,332 $24,620,194 $33,918 $28,002,844 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $91,852 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $118,588 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $94,935 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— $2,052,380 $— Corporate bonds and notes — 449,297,318 — Senior loans — 26,753,428 — U.S. treasury obligations — 11,329 — Short-term investments 28,002,844 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $96,570 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $191,505 $94,935 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# — 191,505 191,505 Total Assets $— $— $— $— $191,505 $191,505 Liabilities: Forward currency contracts# 6,341 12,801 41,062 34,731 — 94,935 Total Liabilities $6,341 $12,801 $41,062 $34,731 $— $94,935 Total Financial and Derivative Net Assets $(6,341) $(12,801) $(41,062) $(34,731) $191,505 $96,570 Total collateral received (pledged)##† $— $— $— $11,329 $118,588 Net amount $(6,341) $(12,801) $(41,062) $(46,060) $72,917 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2016
